Citation Nr: 1410940	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1962 to August 1962.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2012 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss.

The Board notes that, in his November 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in a subsequent October 2013 statement, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudication documents that are duplicative of those contained in the paper claims file, as well as an August 2012 VA treatment note; such treatment note was considered by the RO in the April 2013 supplemental statement of the case.  The Veteran's VBMS file also contains various adjudication documents that are duplicative of those contained in the paper claims file.


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issue of entitlement to service connection for bilateral hearing loss was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105 (West 2002).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204.  

In the present case, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for bilateral hearing loss in a December 2013 statement.  Hence, with respect to such issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


